Citation Nr: 0101021	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-18 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic plantar fasciitis, left.

2.  Entitlement to a rating in excess of 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to October 
1981.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal was docketed at the Board in 1999.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
chronic plantar fasciitis, left, include "a fairly advanced" 
foot deformity as well as calluses near the 2nd and 3rd 
metatarsal heads which are "very tender" on palpation, 
productive, collectively, of severe overall disability.

2.  Current manifestations of the veteran's service-connected 
sinusitis include not more than six non-incapacitating 
episodes of sinusitis per year, characterized by problems 
including postnasal drainage and sneezing spells; 
incapacitating episodes of sinusitis of any frequency are not 
indicated within the time period relevant to the appeal.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for chronic plantar 
fasciitis, left, have been met.  38 U.S.C.A. §1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321, 4.20, and Part 4, Diagnostic Code 5276 (2000).

2.  The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 3.321 and Part 4, Diagnostic 
Code 6512 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duty to assist in the development 
of this claim has been met.  The veteran has been examined 
for VA for compensation purposes, relative to each disability 
at issue on appeal, and there is no indication of extant 
treatment records which must be obtained.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for chronic plantar 
fasciitis, left, for which the RO has assigned a 10 percent 
rating under the provisions of Diagnostic Codes 5299-5276 of 
the Rating Schedule; and for sinusitis, rated 10 percent 
disabling under Diagnostic Code 6512.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to either disability.


I.  Chronic Plantar Fasciitis, Left

Under the law, the veteran's service-connected chronic 
plantar fasciitis, left, is rated analogous to acquired 
flatfoot under Diagnostic Code 5276.  38 C.F.R. § 4.20.  In 
accordance with Diagnostic Code 5276, a 10 percent rating is 
warranted for unilateral acquired flatfoot of "[m]oderate" 
severity, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, or pain on 
manipulation or use of the foot.  A 20 percent rating is 
warranted for "[s]evere" unilateral acquired flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, or characteristic callosities.  

The veteran complains of experiencing foot pain on the left 
which is "fairly constant" and worse during wet weather.  
When he was examined by VA in August 1998, the veteran was 
noted to walk "well", with a normal heel-toe gait.  He had "a 
fairly advanced" foot deformity on the left.  On the same 
foot, there were calluses near the 2nd and 3rd metatarsal 
heads which were "very tender" on palpation.  Pertinent X-ray 
examination showed flat foot deformity on the left, with no 
bony abnormality or arthritis.  The diagnoses were bilateral 
flat feet with multiple calluses and no evidence of plantar 
fasciitis.

In considering the veteran's claim for a rating in excess of 
10 percent for chronic plantar fasciitis, left, the Board is 
of the opinion, owing to the reasoning set forth hereinbelow, 
that a 20 percent disability rating is in order.  
Characteristic of disablement warranting a 20 percent 
disability rating are factors including objective evidence of 
marked foot deformity, pain on manipulation and 
characteristic callosities.  Significantly, when he was 
examined by VA in August 1998, the veteran was noted to have 
"a fairly advanced" (and thus presumably of "marked" 
severity) foot deformity on the left as well as calluses near 
the 2nd and 3rd metatarsal heads which were "very tender" on 
palpation.  To be sure, there is no evidence or complaint of 
use-related swelling.  Nevertheless, such factors as are 
manifest (to especially include "a fairly advanced" foot 
deformity on the left) are, in the Board's view, probably 
representative of the requisite "[s]evere" overall 
disablement as equates with a 20 percent disability rating 
under Code 5276.  Such increased disability rating, i.e., to 
20 percent, is, therefore, granted.  In making this 
determination, the Board notes that the August 1998 rating 
examination diagnosed only flat feet, with no evidence of 
plantar fasciitis.  In view of the grant of service 
connection by the Board in June 1983, based upon a conclusion 
that chronic left plantar fasciitis was secondary to 
preexisting pes planus which was aggravated during active 
service, the Board finds that it is equitable to increase the 
evaluation for the service-connected disability based upon 
the pes planus symptomatology demonstrated during the August 
1998 rating examination.

On further consideration of the matter of whether a yet 
higher (i.e., in excess of 20 percent) disability rating is 
in order, the Board is readily persuaded that it is not.  In 
reaching such conclusion, the Board would merely observe that 
none of the clinical indicia of such disablement as might 
warrant a 30 percent rating under Code 5276, to include 
marked pronation, extreme tenderness of the plantar surface 
on the left, or marked inward displacement, is evident.  
Therefore, the Board is of the opinion that further 
entitlement to a 30 percent rating for the veteran's service-
connected chronic plantar fasciitis, left, is not indicated.  
38 U.S.C.A. §1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096; 
38 C.F.R. § 4.20, and Part 4, Diagnostic Code 5276.

II.  Sinusitis

Pursuant to Diagnostic Code 6512, a 10 percent rating is 
warranted for sinusitis manifested by one or two 
incapacitating episodes per year which require prolonged 
(lasting four to six weeks) antibiotic treatment, or; three 
to six non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting; a 30 
percent rating is warranted for sinusitis manifested by three 
or more incapacitating episodes per year which require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  See 
Note to Code 6512.

When he was examined by VA in September 1998, the veteran 
indicated that, since the early 1980's, he had experienced 
"several episodes" of sinusitis which had required antibiotic 
treatment, though he could not recall the frequency or number 
of such episodes.  He further indicated that, more recently, 
his episodes of sinusitis (apparently "every couple of months 
intermittently" in frequency) were characterized by problems 
including postnasal drainage, difficulty breathing through 
the nose, and sneezing spells.  The foregoing problems were 
associated with facial pain and headaches.  The veteran 
further related that he treated himself for these problems 
with an over-the-counter medication as well as a prescription 
nasal spray.  On physical examination, there were nostril 
"bleeding specks" in the congested mucosa as well as 
edematous turbinates, bilaterally.  Nostril occlusion was 
approximately 80 and 60 percent in the right and left, 
respectively.  There was no postnasal drainage, and the 
veteran was free of maxillary or frontal sinus tenderness.  
Pertinent X-ray examination revealed haziness over the left 
maxillary sinus which was thought to represent soft tissue 
swelling or fluid-filled sinus.  The pertinent examination 
impression was chronic recurrent sinusitis. 

A February 1999 VA treatment note indicates that the veteran 
was seen with a complaint of a productive cough of two weeks' 
duration.  He also reported that his sinuses were "always 
draining".  Examination revealed sphenoid sinus tenderness 
and left turbinate swelling.  The diagnoses were pharyngitis, 
sinusitis and bronchitis.  He was prescribed medication.

In considering the veteran's claim for a rating in excess of 
10 percent for sinusitis, the Board has no reason to dispute 
the assertions advanced by the veteran, relative to his 
continuing to experience episodes of sinusitis, on the 
occasion of his related examination by VA in September 1998.  
Notwithstanding the foregoing, however, the Board is of the 
opinion, owing to the reasoning set forth hereinbelow, that 
his presently assigned 10 percent rating for sinusitis is 
fully appropriate.  In reaching such conclusion, the Board 
would point out that the veteran does not allege, nor does 
the evidence reflect, that he has experienced any episode of 
sinusitis of incapacitating (i.e., one that necessitates bed 
rest, see Note to Code 6512, supra) severity on any occasion 
in the recent past.  Therefore, such aspect of the criteria 
for a pertinent 30 percent rating under Code 6512 (i.e., 
sinusitis manifested by three or more incapacitating episodes 
per year) is, clearly, not satisfied.  Nor is it indicated 
(or alleged) that the veteran has, within the time period 
relevant to the appeal, experienced more than six non-
incapacitating episodes of sinusitis per year, as is 
necessary for a 30 percent rating under Code 6512.  In this 
regard, it bears reiteration that, on the occasion of his 
examination by VA in September 1998, the veteran indicated 
that while he experienced episodes of sinusitis characterized 
by problems including postnasal drainage and sneezing spells, 
the same recurred (apparently) only "every couple of months", 
a degree of frequency which is at least facially not more 
than on six occasions per year.  Rather, such frequency 
(i.e., "every couple of months") of the ostensibly non-
incapacitating episodes would appear to be representative of 
that typical (i.e., three to six episodes annually) of such 
disablement as equates with a 10 percent rating.  Given the 
latter observation, then, the Board concludes that the 
veteran's presently assigned 10 percent rating for sinusitis 
is appropriate.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to sinusitis-occasioned impairment in the veteran's ability 
to function under the ordinary conditions of daily life.  In 
this regard, however, the veteran indicated on the September 
1998 VA examination that his resort to an over-the-counter 
medication ("Sudafed") was apparently (possibly in tandem 
with a prescribed nasal spray) successful to alleviate the 
symptoms associated with his episodes of sinusitis.  The 
foregoing consideration, in the Board's view, militates 
persuasively against any notion of entitlement to a higher 
disability rating predicated on the provisions of 38 C.F.R. 
§ 4.10.  The Board has, in addition, also given consideration 
to the provisions of 38 C.F.R. § 4.7, which provide that, 
where there is a question as to which of two evaluations 
should be assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's service-
connected sinusitis more closely approximate those required 
for a 30 percent rating than they do the disability rating 
currently assigned.  Accordingly, the Board is unable to 
identify a reasonable basis for a grant of this aspect of the 
benefit sought on appeal.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096; 38 C.F.R. § 4.7 and Part 4, 
Diagnostic Code 6512.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
was unemployed at the time of his September 1998 VA 
examination) has offered no objective evidence that the 
disablement occasioned by either of his above-addressed 
disabilities at all interferes with his employability to a 
degree greater than that contemplated by the regular 
schedular standards which, as noted above, contemplate 
impairment in earning capacity in civil occupations.  
Therefore, an exceptional or unusual disability picture 
(i.e., one where the veteran's currently assigned pertinent 
rating is found to be inadequate) is not presented.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   


ORDER

A 20 percent rating for chronic plantar fasciitis, left, is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.

A rating in excess of 10 percent for sinusitis is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

